Exhibit 10.1

 

2nd Letter Agreement

 

This Letter Agreement is by and between Capstone Therapeutics Corp., a Delaware
corporation, having its principal business at 1275 West Washington Street, Suite
104, Tempe, AZ 85281 ("Capstone"), its joint venture, LipimetiX Development,
Inc., a Delaware corporation, having its principal business at 5 Commonwealth
Road, Suite 2a, Natick, MA 01760 ("LipimetiX"), and Biotechnology Value Fund,
L.P., Biotechnology Value Fund II, L.P., Biotechnology Value Trading Fund OS,
L.P., Investment 10, LLC, and MSI BVF SPV, LLC. (the "BVF Parties").

 

Re: Securities Purchase Agreement dated as of December 11, 2015 and the Letter
Agreement dated April 28, 2017 by and among Capstone Therapeutics Corp. and
Biotechnology Value Fund, L.P., Biotechnology Value Fund II, L.P., Biotechnology
Value Trading Fund OS, L.P., Investment 10, LLC, and MSI BVF SPV, LLC.

 

Ladies and Gentlemen:

 

Please refer to the above Securities Purchase Agreement (the "Agreement").

 

Capitalized terms used in this letter agreement without definition shall have
the meanings set forth herein.

 

By execution of this letter agreement below, each of the undersigned BVF Parties
agrees as follows:

 

1.       Extension of Maturity Date. The Maturity Date shall be extended from
June 15, 2017 by 15 days to June 30, 2017.

 

Except as expressly modified hereby, the Agreement shall remain in full force
and effect.

 

This letter agreement shall be governed by and construed under the laws of the
State of California as applied to agreements among California residents, made
and to be performed entirely within the State of California. This letter
agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Any signature page delivered electronically or by facsimile
(including without limitation transmission by .pdf) shall be binding to the same
extent as an original signature page. Any party who delivers such a signature
page agrees to later deliver an original counterpart to the other party if so
requested.

 

Please confirm your agreement hereto by executing the acknowledgement and
agreement below and returning it to the undersigned via email or fax.

 



 

 

Kind regards,

 



Capstone Therapeutics Corp. LipimetiX Development, InC.    

By: /s/ John M. Holliman, III

Name: John M. Holliman

Title: Executive Chairman

By: /s/ John M. Holliman, III
John M. Holliman
Executive Chairman

 

ACKNOWLEDGED AND AGREED, as of this 12th day of June 2017:

 

 

Biotechnology Value Fund, L.P.

By: BVF, Inc., General Partner

 

 

 

By: /s/ Mark Lampert

 

Mark Lampert
Title: President

 

Biotechnology Value Fund II, L.P.
By: BVF, Inc., General Partner

 

By: /s/ Mark Lampert
Name: Mark Lampert
Title: President

 

Investment 10, LLC

By: BVF, Inc., attorney-in-fact

 

By: /s/ Mark Lampert
Name: Mark Lampert
Title: President

 

MSI BVF SPV, LLC

By: BVF, Inc., attorney-in-fact

 

By: /s/ Mark Lampert
Name: Mark Lampert
Title: President

 

Biotechnology Value Trading
Fund OS, L.P.
By: BVF Partners OS, Ltd.,
General Partner
By: BVF Partners L.P.,

 



 

 

Managing Member
By: BVF, Inc., General Partner

 

By: /s/ Mark Lampert
Name: Mark Lampert
Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 